Exhibit 10.2

RETENTION AGREEMENT

This RETENTION AGREEMENT (this “Agreement”) is made and entered into as of the
18th day of April, 2013, by and between AEROSONIC CORPORATION, a Delaware
corporation (the “Company”), and KEVIN J. PURCELL (the “Executive”), and
provides as follows:

RECITALS

WHEREAS, Executive must be free to make decisions in the best interest of the
Company’s shareholders without being concerned about the immediate impact to
Executive’s job security or compensation;

WHEREAS, the Company desires to offer Executive assurances that Executive will
be paid severance compensation upon the occurrence of certain events in
connection with a Change of Control as defined herein; and

WHEREAS, the Company and the Executive previously entered into the Retention
Agreement dated as of December 13, 2010 (the “Prior Agreement”), and this
Agreement amends and restates in its entirety the Prior Agreement.

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

1. Definitions. As used in this Agreement, the following terms shall be defined
as set forth below:

“Base Salary” means the annualized, base salary payable to Executive by the
Company as of any particular date, and excludes all other cash and non-cash
compensation paid or payable to Executive.

“Change of Control” means the occurrence of any one of the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation



--------------------------------------------------------------------------------

which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

“Employment Agreement” means the employment agreement by and between the
Executive and the Company made and entered as of the 26th day of May, 2009, and
includes any amendments thereto.

“Triggering Event” means the occurrence of any one of the following events:

(i) the Company terminates Executive’s employment with the Company without
“cause” as such term is defined in Executive’s Employment Agreement; or

(ii) Executive terminates his employment with the Company because the Company
has reduced Executive’s Base Salary or the amount of bonus for which Executive
is eligible from the highest levels in place from the date that is three
(3) months before a Change of Control through the time of the Change of Control;
or

(iii) Executive terminates his employment with the Company because the Company
(i) has reduced Executive’s title, duties, authority or reporting relationships
so as to materially reduce Executive’s overall job responsibilities from the
highest levels in place from the date that is three (3) month before a Change of
Control through the time of the Change of Control or (ii) has required that
Executive relocate to a location more than 40 miles from the Company’s
headquarters at the time of the Change of Control;

provided that, none of the events described in clauses (ii) and (iii) above
shall constitute a Triggering Event unless and until the Executive first
notifies the Company in writing describing the event(s) which constitute(s) the
Triggering Event(s) within 90 days after the occurrence of such event(s) and the
Company fails to cure such event(s) within 30 days after the Company’s receipt
of such written notice.

2. Severance Compensation.

(a) If a Triggering Event occurs within eighteen (18) months following a Change
of Control or within three (3) months before a Change of Control, the Company
shall pay to Executive each of the following as “Severance Compensation”:

(i) An amount equal to 110% of Executive’s highest Base Salary in place from the
date that is three (3) months before a Change of Control through the time of the
Triggering Event times 150% (i.e., a total of 165% of Executive’s Base Salary),
payable as specified below; and

(ii) An amount equal to 150% of the average of Executive’s bonuses paid under
Section 8 of his Employment Agreement over the previous two fiscal years from
the Triggering Event, payable as specified below.

 

2



--------------------------------------------------------------------------------

(b) Payment of the Severance Compensation is contingent upon: (i) Executive’s
executing and delivering to the Company a release in favor of the Company in the
form attached hereto as Exhibit A (the “General Release”) and the General
Release becoming effective without timely revocation; and (ii) Executive’s
satisfactorily performing his obligations under this Agreement as well as
Sections 11 (Confidentiality/Nondisclosure) or 12 (Covenants Against
Competition) in Executive’s Employment Agreement. Specifically, if Executive has
not satisfactorily performed all of his obligations under this Agreement or the
foregoing sections of Executive’s Employment Agreement, then Executive will not
be entitled to any Severance Compensation and the Company shall not pay the
Severance Compensation; or, if such Severance Compensation has already been
paid, Executive shall be required to reimburse the Company in the full amounts
paid. Further, if the Executive has not executed and delivered the General
Release by the date that is sixty (60) days after the Triggering Event (the
“Required Release Date”), the Executive shall forfeit all rights to receive the
Severance Compensation.

(c) Subject to Section 13, the Severance Compensation shall be paid in equal
monthly installments over a period of eighteen (18) months on Employer’s regular
payroll dates in effect on the date of termination of Executive’s employment
with the Company, commencing with the first payroll date following the date on
which the General Release is executed and delivered and the expiration of all
revocation periods in the General Release (the “Release Effective Date”);
provided that, if the date of the Triggering Event and the Required Release Date
are in different calendar years, payment shall commence on the first payroll
date of the second year (regardless of when the Release Effective Date occurs).

(d) All Severance Compensation payments are subject to the usual taxes, payroll
deductions and withholdings and shall be mailed to Executive’s last known
residential address. It is Executive’s obligation to keep the Company informed
as to any changes to such address.

(e) Executive shall not be entitled to any other salary, bonuses, employee
benefits or other compensation after termination of his employment for reason
other than a Triggering Event, except as otherwise specifically provided for
under Executive’s Employment Agreement, the Company’s employee benefit plans or
as otherwise expressly required by applicable law.

3. Employment Status. This Agreement does not constitute an employment agreement
between the Company and Executive, but rather provides for the payment of
severance compensation to Executive on the termination of his employment with
the Company under the conditions described in this Agreement. This Agreement
does not guarantee the continued employment of Executive by the Company or the
payment of any other amount of compensation.

 

3



--------------------------------------------------------------------------------

4. Governing Law. This Agreement shall be subject to and construed in accordance
with the laws of the State of Florida, without giving effect to its principles
of conflict of laws.

5. Venue; Legal Fees. Any action brought to enforce or to test the
enforceability of any provision of this Agreement, shall be brought in either
the United States District Court for the Middle District of Florida or the
Circuit Court of Pinellas County, Florida. In any legal proceeding arising out
of this Agreement, the losing party shall reimburse the prevailing party, on
demand, for all costs incurred by the prevailing party in connection with such
legal proceeding, including reasonable attorneys’ fees and costs.

6. Assignability. This Agreement shall be binding upon and inure to the benefit
of the Company, and may be assigned by the Company to any person or firm who may
succeed to the majority of the assets of the Company. This Agreement shall not
be assignable by Executive.

7. Notices. Any and all notices, designations, consents, offers, acceptance or
any other communications provided for herein shall be given in writing and shall
be deemed properly delivered if delivered in person or by registered or
certified mail, return receipt requested, addressed in the case of the Company
to its registered agent or in the case of Executive to his last known address.

8. Entire Agreement.

(a) This Agreement supersedes the Prior Agreement and constitutes the entire
agreement among the parties with respect to the payment of severance
compensation upon the occurrence of certain events in connection with a change
of control as defined herein and supersedes any and all other agreements, either
oral or in writing, among the parties hereto with respect to the subject matter
hereof.

(b) Notwithstanding the foregoing, this Agreement is not intended to supersede,
terminate, alter, or modify any provision in Executive’s Employment Agreement;
provided however that this Agreement is intended to be mutually exclusive of the
payment provisions found in Section 10 of Executive’s Employment Agreement such
that if Executive receives Severance Compensation under this Agreement, he shall
not be entitled to receive any payments under Section 10 of his Employment
Agreement (other than compensation accrued through the date of termination of
Executive’s employment) and to the extent any such payments have been made, they
shall be credited against payments due under this Agreement.

(c) This Agreement may be executed in one or more counterparts, each of which
shall be considered an original copy of this Agreement, but all of which
together shall evidence only one agreement.

9. Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed by or on behalf of each of the parties hereto. No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the person or party to be charged.

10. Case and Gender. Wherever required by the context of this Agreement, the
singular or plural case and the masculine, feminine and neuter genders shall be
interchangeable.

 

4



--------------------------------------------------------------------------------

11. Captions. The captions used in this Retention Agreement are intended for
descriptive and reference purposes only and are not intended to affect the
meaning of any Section hereunder.

12. Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. Notwithstanding the preceding, the Company shall not be
liable to Executive or any other person if the Internal Revenue Service or any
court or other authority having jurisdiction over such matter determines for any
reason that any payments under this Agreement are subject to taxes, penalties or
interest as a result of failing to comply with Section 409A of the Code.

13. Delay of Payment. Notwithstanding any other provision of this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code, to the extent necessary to comply with Section 409A of the Code, no
payments (which are not otherwise exempt) may be made hereunder before the date
which is six months after Executive’s separation from service or, if earlier,
his death. Any amounts which would have otherwise been required to be paid
during such six months or, if earlier, until Executive’s death, shall be paid to
Executive in one lump sum cash payment on the first payroll date after the date
which is six months after Executive’s separation from service or, if earlier,
after Executive’s death. Any other payments scheduled to be made under this
Agreement shall be made and provided at the times otherwise designated in this
Agreement disregarding the delay of payment for the payments described in this
Section 13. Additionally, notwithstanding any other provision of this Agreement,
Executive will only be entitled to receive payment on termination of his
employment when the termination of employment qualifies as a “separation from
service” within the meaning of Section 409A of the Code. Each installment under
this Agreement shall be regarded as a separate “payment” for purposes of
Section 409A.

(signature page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Retention Agreement to be signed
by its duly authorized officer and Executive has hereunto set his hand and seal
on the day and year first above written.

 

AEROSONIC CORPORATION By:  

/s/ Douglas J. Hillman

  Name:   Douglas J. Hillman   Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Kevin J. Purcell

KEVIN J. PURCELL

 

6



--------------------------------------------------------------------------------

Exhibit A

TERMINATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

The undersigned Kevin J. Purcell (“Executive”), in consideration of the
performance by AEROSONIC CORPORATION, a Delaware corporation (the “Company”), of
its obligations to Executive under the Retention Agreement, dated as of the 18th
day of April 2013, between the Executive and the Company (the “Retention
Agreement”), and in accordance with Section 2(b) of the Retention Agreement,
hereby agrees as follows:

1. Executive agrees that the payment of the Severance Compensation to Executive
under the Retention Agreement represents, in part, consideration for signing and
delivering timely to the Company this Termination Agreement and General Release
of all Claims (this “General Release”) and is in excess of all monies or
anything else of value owed to him/her by the Company to which Executive is
already entitled. Executive agrees that he/she will not receive the Severance
Compensation under the Retention Agreement unless and until he/she signs and
delivers to the Company within sixty (60) days after the Triggering Event, and
does not revoke, this General Release. Capitalized terms not defined herein have
the meaning given to them in the Retention Agreement.

2. Except as provided in Section 5 below, Executive, for himself/herself and
his/her heirs, successors, and assigns, and anyone claiming by or through them
(collectively, the “Releasing Parties”), hereby irrevocably and unconditionally
releases, waives, and forever discharges the Company, its parent, subsidiaries
and affiliates, and each of their respective directors, officers, managers,
agents, attorneys, present and former employees, partners, investors,
stockholders, members, insurers, predecessors, successors, assigns, and
representatives (the “Released Parties”), from any and all actual or potential
claims, complaints, liabilities, obligations, promises, actions, causes of
action, liabilities, agreements, damages, costs, debts, and expenses of any
kind, whether known or unknown, that the Releasing Parties have ever had or now
have from the beginning of time through the date Executive executes this General
Release (collectively, the “Released Claims”). Without limitation, the Released
Claims include all claims arising out of, related to or connected with
Executive’s employment, or the termination of his/her employment, with the
Company, the payment of wages, salary, accrued vacation pay, or any other
benefit Executive received or claims he/she should have received in connection
with his/her employment; all claims under Title VII of the Civil Rights Act of
1964, as amended; (42 U.S.C. § 2000e, et seq.); the Civil Rights Acts of 1866,
1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family and Medical Leave
Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the Americans With
Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the Rehabilitation
Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor Standards Act, as
amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of 1963, as amended (29
U.S.C. § 206); the Employee Retirement Income Security Act, as amended (29
U.S.C. § 1001, et seq.); the Consolidated Omnibus Budget Reconciliation Act of
1985 (29 U.S.C. § 1161, et seq.); the Age Discrimination in Employment Act (29
U.S.C. § 621 et seq.); the Older Workers Benefit Protection Act of 1990 (29
U.S.C. § 623); the National Labor Relations Act (NLRA); the Occupational Safety
and Health Act (OSHA); and any other federal or state whistle-blower statute or
regulation; Chapter 760 of the Florida Civil Rights Act of 1992, as amended; any
provision of Chapters 250, 440, 443, 447, 448, and 760 of Florida Statutes; the
Florida General

 

7



--------------------------------------------------------------------------------

Labor Regulations, as amended; any other state law, rule or regulation of any
other state; any local ordinance; workers’ compensation retaliation statutes;
and any other federal, state or local statute, rule, regulation or ordinance;
any obligations under, arising out of, or related to any contracts, offer letter
agreements, offer letters, bonus agreements or plans, other compensation
agreements or plans, or any other actual or quasi-contract, including but not
limited to, salary payments, bonus payments, benefits, stock, or stock options;
common law claims, including but not limited to claims of intentional or
negligent infliction of emotional distress, negligent hiring, retention,
training or supervision, defamation, invasion of privacy, breach of a covenant
of good faith and fair dealing, breach of fiduciary duty, breach of express or
implied contract, promissory estoppel, negligence or wrongful termination of
employment; any claims for or to past or future unpaid salary, commissions,
bonuses, incentive payments, expense reimbursements, health care benefits, life
insurance, disability insurance and any other income or benefits the Releasing
Parties received or claim they should receive; and all other claims of any kind
arising out of, related to or connected with Executive’s employment, or the
termination of his/her employment, with the Company, including but not limited
to any claims for attorneys’ fees related thereto.

3. The Releasing Parties covenant not to sue any Released Party for any Released
Claim. The Releasing Parties represent and warrant that they have not filed any
complaint, claim or charge against a Released Party with any local, state or
federal agency or court. The Releasing Parties agree that, if any such agency or
court assumes the prosecution or jurisdiction of any complaint or charge against
a Released Party, the Releasing Parties will immediately dismiss the complaint
or charge and/or will immediately request such agency or court to dismiss and
withdraw from the matter, and the Releasing Parties will not support the effort
of anyone else or any entity that might file an action against a Released Party.
In the event the Releasing Parties fail or refuse to undertake these
obligations, the Releasing Parties agree that this General Release shall operate
to effectuate his/her/their dismissal or withdrawal of such complaint, charge or
claim and that the Releasing Parties will forward to the Released Party any
monies the Releasing Parties receive from such complaint, charge or claim.

4. The Releasing Parties represent and warrant that they have not assigned or
otherwise transferred any interest in any Released Claim. The Releasing Parties
shall not commence, join in, or in any manner seek relief through any suit
arising out of, based upon, or relating to any Released Claim. The Releasing
Parties represent and warrant that they are not aware of any claim other than
the Released Claims that are released by this General Release. The Releasing
Parties acknowledge that he/she/they may hereafter discover claims or facts with
respect to claims which arose on or prior to the date hereof in addition to or
different than those which such party now knows or believes to exist with
respect to the subject matter of this General Release and which, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and such party’s decision to enter into it.
Nevertheless, the Releasing Parties hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

5. The Released Claims shall not include (a) Executive’s rights to any Severance
Compensation expressly payable under the Retention Agreement and in accordance
with the terms therein, (b) any right to benefits under any welfare, retirement,
or health insurance plan maintained by the Company, if applicable, (c) any right
under applicable law or any policy

 

8



--------------------------------------------------------------------------------

maintained by the Company for insurance continuation or conversion rights,
(d) any right to indemnification by the Company under its organizational
documents or otherwise with respect to acts or omissions occurring during the
Executive’s employment with the Company, and (e) any claim that cannot be
released or waived under applicable law. The Releasing Parties affirm that
Executive has been paid and/or has received all leaves (paid or unpaid),
compensation, wages, overtime, bonuses, commissions, and/or benefits, if any, to
which Executive may be entitled, except with respect to (i) those payments of
Severance Compensation to be made after the date hereof pursuant to the terms of
the Retention Agreement, and (ii) benefits under insurance plans (including
COBRA rights under the Company’s health plans) and any retirement plans of the
Company.

6. Executive acknowledges, certifies and affirms that:

 

  a. Executive acknowledges and agrees that he/she has completely disclosed to
Company management, in writing, any and all incidents, events, procedures,
practices or occurrences, that he/she is aware of, which have the potential of
exposing the Company to any federal, state, or local civil monetary penalty or
exclusion claim or any other claim that Executive believes may have resulted in
a violation of any other federal, state, or local statutes, rules, regulations
or guidelines.

 

  b. Executive further acknowledges that he/she is not aware of any unreported
work related illness or injury that he has suffered that would entitle him to
Workers’ Compensation benefits.

7. If any provision of this General Release is held invalid, unenforceable or
void to any extent by a court of competent jurisdiction, the provision shall be
modified, if possible, by reducing its duration and scope to allow enforcement
of the maximum permissible duration and scope. The Company reserves the right to
rescind the Executive’s rights under the Retention Agreement and recover all
Severance Compensation paid under the Retention Agreement if any provision of
this General Release is held invalid, unenforceable or void.

8. This General Release does not waive or release the Executive from any
contractual or legal obligation to the Company, including, but not limited, to
any non-competition, non-solicitation, or other restrictive covenants already in
existence (“Restrictive Covenants”). All such Restrictive Covenants remain in
full force and effect.

9. In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive represents and acknowledges that:

 

  a. This General Release and the underlying Retention Agreement are written in
a manner the Executive understands;

 

  b. By execution of this General Release, the Executive does not waive rights
or claims that arise after the date of its execution;

 

9



--------------------------------------------------------------------------------

  c. The Executive has been advised by the Company to consult with an attorney
prior to the execution of this General Release, and has had the opportunity to
do so;

 

  d. The Executive waives all rights under the Age Discrimination in Employment
Act (“ADEA”), including without limitation any claim for age discrimination
under the ADEA, in return for the consideration provided for in this General
Release and the Retention Agreement, which is in excess of anything of value to
which the Executive is already entitled;

 

  e. The Executive has been given a reasonable period of time, up to and
including twenty-one (21) calendar days if the Executive wishes, to consider
whether to sign this General Release. Any change to the Retention Agreement or
the General Release, whether material or immaterial, shall not re-start the
twenty-one (21) day review period;

 

  f. The Executive understands that s/he has seven (7) calendar days after
signing this General Release to revoke it, after which time the General Release
becomes binding and enforceable (the “Revocation Period”). To revoke this
General Release, Executive shall deliver notice of such election in writing to
the Company’s Chief Executive Officer before 5:00 p.m. on the seventh day after
execution. If the seventh day does not fall on a business day, then the
Revocation Period shall be deemed extended to 5:00 p.m. the next business day;
and

 

  g. The Executive understands and agrees that the Company shall be under no
obligation whatsoever to provide the consideration and Benefits set forth in the
Retention Agreement unless s/he executes (and does not revoke) this General
Release.

10. This General Release has been delivered in the State of Florida and shall be
governed by and construed in accordance with the laws of the State of Florida.
Any action based upon or arising out of this General Release shall lie
exclusively in the federal or state courts having jurisdiction over Pinellas
County, Florida. Executive agrees to waive any right to have any issue resolved
by a jury and to cede to the Court all matters of law and fact for resolution.
This General Release shall not be construed to waive any right of removal that
may apply to any action filed in any court.

11. This General Release shall be binding upon the Releasing Parties and their
respective heirs, devisees, legal representatives, personal representatives,
successors, and assigns.

12. If a Releasing Party challenges the validity of this General Release or
violates this General Release by suing the Company or any other Released Parties
for a Released Claim, he/she/they will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
litigation costs and attorneys’ fees.

 

10



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES BY EXECUTIVE’S SIGNATURE THAT EXECUTIVE HAS CAREFULLY
READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS GENERAL RELEASE.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS
OR MIGHT HAVE AGAINST THE RELEASED PARTIES.

 

EXECUTED:                  , 20       

 

     Executive Name:   

 

     Last Four Digits of Social Security Number:   

 

               WITNESS:         

 

         Name:  

 

        

 

11